Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to applicant amendment/remarks filed 07/26/2021.   Claims 1-17 pending.  
Response to Arguments

     Response to applicant’s argument with respect to the rejected claims 2, 4, 9, and 11 is moot as the applicant’s amendment to claims overcome the Claim Rejections, therefore, the Claim Rejections - 35 U.S.C. § 112(b) with respect to claims 2, 4, 9, and 11 withdrawn. 
     Response to applicant’s argument with respect to the rejected claims 1-17 is moot as the applicant’s amendment to claims overcome the Claim Rejections, therefore, the Claim Rejections - 35 U.S.C. § 103 (AIA ) with respect to claims 1-17 withdrawn. 
Allowable Subject Matter

     Claims 1-17 are allowed.
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance: after a thorough search and due to the fact that none of the prior art of the record either singularly or in combination teaches or fairly suggests the following underlined limitations: A call processing method applied to a call processing system of a trunking communication system comprising a first site and a plurality of second sites, wherein the method comprises:   sending, by a repeater of the first site, first call establishment requests to all repeaters of second sites according to a call request initiated by a first terminal within the first site to establish a call, the call request of the first terminal being a call request initiated to a second terminal within one of the second sites, and the first call establishment request comprising an identification of the second terminal;    the repeater of the first site receiving a second call establishment request sent by one of repeaters of the seconds site before the repeater of the first site receives call establishment responses sent by all repeaters of the second sites in response to the first call establishment requests, the second call establishment request being sent by the one of the repeaters of the second sites according to a call request initiated by the second terminal to the first terminal, and the second call establishment request comprising an identification of the first terminal; and sending, by the repeater of the first site, a call collision notification to the first terminal to notify the first terminal to delay the call the repeater of the first site sending call cancellation request to all second sites, in order to cancel the call, the one of the repeaters of the second sites sending the call collision notification to the second terminal to notify the second terminal to delay the call, the one of the repeaters of the second sites sending call cancellation requests to repeaters of all other sites, in order to call the call, as disclosed in independent claim 1. A call processing device, wherein the call processing device is a repeater of a trunking communication system, wherein the call processing device comprises: a sending unit, configured to send first call establishment requests to repeaters of a plurality of second sites according to a call request initiated by a first terminal within a first site to establish a call, the call request of the first terminal being a call request initiated to a second terminal within one of second sites, and the first call establishment request comprising an identification of the second terminal; a receiving unit, configured to receive call establishment responses sent by the repeaters of the second sites in response to the first call establishment requests, and receive a second call establishment request sent by one of the repeaters of the second sites, the second call establishment request being sent by the one of the repeaters of the second sites according to a call request initiated by the second terminal to the first terminal, and the second call establishment request comprising an identification of the first terminal; and a judging unit, configured to judge whether the receiving unit receives the second call establishment requests sent by the one of the repeaters of the second sites before the call establishment response sent by all repeaters of the second sites is received, wherein the sending unit being also configured to, when the judgment result of the judging unit is yes, send a call collision notification to the first terminal to notify the first terminal to delay the call, and send a call cancellation request to all second sited, in order to cancel the call, and wherein the receiving unit also configured to, when the judgement result of the judging unit is yes, receive a call cancellation request from the one of the repeaters of the second sites, in order to call the call, as disclosed in independent claim 8.  A repeater of a call processing system of a trunking communication system, comprising: a transceiver, configured to send first call establishment requests to repeaters of a plurality of second sites according to a call request initiated by a first terminal within a first site to establish a call, the call request of the first terminal being a call request initiated to a second terminal within one of the second sites, and the first call establishment request comprising an identification of the second terminal; and a processor, configured to judge whether the transceiver receives a second call establishment request sent by the one of the repeaters of the second sites before the transceiver receives call establishment responses sent by all repeaters of the second sites in response to the first call establishment requests, the second call establishment request being sent by the one of the repeaters of the second sites according to a call request initiated by the second terminal to the first terminal, and the second call establishment request comprising an identification of the first terminal, wherein if yes, control the transceiver to send a call collision notification to the first terminal to notify the first terminal to delay the call, and control the transceiver to send a call cancellation request to all second sites, in order to the cancel the call, and control the transceiver to receive a call cancellation request from the one of the repeaters of the second sites, in order to call the call, as disclosed in independent claim 15.       For these reasons, independent claims 1, 8, and 15 are allowed.  Claims 2-7, 16 are dependent of independent claim 1, claims 9-14, 17 are dependent of independent claim 8 
Conclusion

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
September 10, 2021